397 U.S. 48 (1970)
TROUTMAN
v.
UNITED STATES.
No. 623.
Supreme Court of United States.
Decided February 24, 1970[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
George C. Pontikes for petitioner in No. 623. Howard Moore, Jr., for petitioner in No. 411, Misc.
Solicitor General Griswold, Assistant Attorney General Wilson, and Philip R. Monahan for the United States in No. 623. Solicitor General Griswold, Assistant Attorney General Wilson, Jerome Feit, and Edward Fenig for the United States in No. 411, Misc.
PER CURIAM.
The motion to proceed in forma pauperis in No. 411, Misc., is granted. The petitions for writs of certiorari are granted, the judgments are vacated, and the cases remanded to the respective United States Courts of Appeals for further consideration in light of Gutknecht v. United States, 396 U. S. 295.
NOTES
[*]  Together with No. 411, Misc., Battiste v. United States, on petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit.